 352DECISIONSOF NATIONAL LABOR RELATIONS BOARDJames Innaco,d/b/a Skyline Transport and Team-sters,LocalUnion No.443, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America and Peter H.Loux.Cases 1-CA-11128 and 1-CA-11129February 22, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn June 8, 1976, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt her recommended Order.3ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Boardadoptsas itsOrder therecommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent,James Innaco,d/b/a Skyline Transport, Milford, Connecticut, hisagents,successors,and assigns, shall take the actionset forthin thesaid recommended Order.IRespondent has filed a motion to reopen the record as well as a motionfor permission to appeal directly to the Board the Administrative LawJudge'sdenial of his motion to reopen the record.In both motionsRespondent argues that the Administrative Law Judge erred in not orderinga reopening of the record.In agreement with the Administrative Law Judge,and for the reasons statedby her,we find that Respondent has failed to statea sufficient basis for granting such motions Therefore we shall, and herebydo, deny these motions.2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing her findings.3We agree with the Administrative Law Judge that a bargaining order iswarranted to remedy the extensive and pervasive unfair labor practicescommitted by Respondent.N LRB.v. GisselPacking Co., Inc.,395 U.S. 575(1%9) However,in accord with our decisions inTrading Port,219 NLRB298 (1976),andBeasleyEnergy,Inc,228NLRB93 (1977),we shallrequire Respondent to recognize and bargain upon request with the Union asof September6. 1975,the date Respondent embarked on his course ofunlawful conduct.Member Fanning does notjoin in attempting to impose228 NLRB No. 21this requirement for reasons stated in his separateopinion inBeasley Energy,Inc., supraDECISION ISTATEMENTOF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to chargesfiledon October20, 1975,2 by Teamsters,Local Union No. 443, a/w InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (the Union), and Peter H. Loux, a consolidatedcomplaint was issued against James Innaco,d/b/a SkylineTransport (Respondent), on November 26 and twiceamended at the hearing on March 24, 1976.3 The amendedconsolidated complaint alleges that on or about September7 and 9, in contravention of Section 8(aXl) of the Act,4Respondent interfered with his employees'exercise of therightsguaranteedthem by Section 7 of the Act and, on orabout September 19, discharged employee Peter H. Loux inviolation of Section 8(aX3). In addition to answering thecomplaint,Respondent filed an "Objection to OrderConsolidating Cases,"which was renewed at the hearing.Viewing that objection as a motion to sever, I hereby denyit, since the two charges are not only closely related but, infact, are substantively identical, bothallegingthat Respon-dent violated Section 8(aX3) and (1) of the Act by laying offLoux.Pursuant to due notice,a hearing commenced before meinNew Haven, Connecticut, on March 24, 1976.5 At theclose of the General Counsel'scase,on Respondent'smotion, the hearing was adjourned and resumedon April 1,1976.Allpartieswere represented by counsel and wereafforded full opportunity to present oral and writtenevidence and to examine and cross-examine witnesses. Theparties waived oral argument.After the hearing, upon request of new counsel appearingfor Respondent, the time for filing briefs was extended fromApril 21 to May 19, 1976. A brief was filed on behalf of theGeneral Counsel on April 21, 1976. On May 17, 1976,Respondent filed a motion to reopen the record. Themotion was renewed in Respondent's brief,filed on May19, 1976.Upon the entire record,6 together with careful observa-tion of the witnesses and consideration of the briefs, I makethe following:iAt the hearing,Respondent was representedby William Lynch, Esq.(Lynch, Traub,Singewald & Keefe), New Haven,Connecticut.After the trialMr. Lynch withdrew his appearance and Mr.Sullivan(Sullivan & Hayes)appeared for Respondent.2Unless otherwise stated, all dates herein are in 1975.3The first amendment,requesting issuance of a bargaining order, waspreceded by a notice of intent to amend given on March 12, 1976. Thesecond amendment,adding an allegation of violation of Sec.8(axl), wasmade on the basis of testimony adduced at the hearing.4National Labor Relations Act,as amended,29 U.S.C. Sec.151,et seq.SThe hearing was originally scheduledfor February 11, 1976, but byorder issued on February4,1976,was postponedto March 24,1976.6Errors in the transcript of the hearing are so numerous as to render acorrective order impracticable. The errors generally are self-evident and notcrucial.Some obvious errors have been corrected in portions quoted in thisDecision. SKYLINE TRANSPORT353FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Respondent, a sole proprietorship, with his principaloffice and place ofbusinessinMilford, Connecticut, isengaged in the interstate transportation of freight. Respon-dent annually performs services valuedin excessof $50,000for enterprises over which the Board would assert jurisdic-tionon a direct basis. Respondent annually receivesrevenue in excess of $50,000 directly from interstatebusiness. Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.B.Respondent's answer to the complaint denies knowl-edge as to whether the Union is a labor organization withinthe meaning of Section 2(5) of the Act.Samuel Kasowitz, organizer for the Union, testified thathis function is to "try to organize the unorganized" and thatin doing so he seeks assistance from employees. Loux is theemployee who assisted in organizing Respondent's truck-drivers.Kasowitz provides employees with union authori-zation cards headed "Application for Membership." TheUnion is clearly identified. The text of the card reads inpart: "I, the undersigned, hereby apply for admission tomembership in the above Union and voluntarily chooseand designate it as my representative for the purposes ofcollective bargaining...." The record contains six suchauthorization cards executed by employees of Respondentand delivered to the Union by Loux.At the hearing Respondent's counsel, who asserted hehad some 20 years' experience in collective bargaining,stated that he has "an excellent relation with the Team-sters" andhas dealt "on a day to daybasis" with "Mr.Kasowitz, who is a respected professional."The foregoing evidence establishes that, in the terms ofSection 2(5), the Union is an "organization . . . in whichemployees participate and which exists for the purpose .. .of dealing with employers" in collective bargaining.Additionally, itmay be noted that the Board haspreviously found the Union to be a labor organizationwithin the Act. SeeMr.Wicke Ltd. Co.,172 NLRB 1680,1684 (1968);Dichello, Inc.,Case 1-RM-871 (1974) (notpublished in volumes of Board Decisions).Accordingly, it is found that the Union is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.II.RESPONDENT'SMOTION TO REOPEN THE RECORDAs set forth above, the hearing in this case commencedon March 24, 1976, and, on Respondent's motion at theclose of the General Counsel's case,was recesseduntil April1.Respondent, represented by counsel, had full opportuni-7While the Boardin Brooklawnrelied on Sec. 102.48(d)(1) of its Rulesand Regulations,applicable to proceedings after a case has been transferredto the Board,the standards prescribed in that section are reasonable andappropriate in proceedings before an Administrative Law Judge, whereexpeditious and orderly disposition is equally essential.s It may be added that it appears unlikely that any evidence consistentwith Respondent's testimony could materially alter the result in this case.9 Loux testified, without contradiction, that the employees' enthusiasmevaporated after an employee was discharged.ty to examine and cross-examine witnesses and to presentevidence and argument. After the hearing, Respondent'scounsel requested that he be relieved of his representation.Thereafter, on April 20, 1976, pursuant to request by newcounsel for Respondent, the time for filing briefs wasextended to May 19, 1976. On May 17 Respondent's newcounsel filed a motion to reopen the record for the receiptof further evidence.As reasons for reopening the record, the motion statesthat "[t]he record contains contradictory testimony by theCharging Party and the Respondent" relevant to the 8(a)(3)allegation and "[t]he details of [conversations alleged toviolate Section 8(ax 1) ] have not been fully developed in therecord."The motion does not identify or describe thenature of the additional evidence sought to be adduced. Noreason is given for the failure to adduce all relevantevidence at the hearing. It does not appear that Respondentdesires to introduce evidence which, with the exercise ofdue diligence, he could not have presented at the heanng.The only basis for the request is that "new counsel .. .conductedan investigationinto the facts underlying the... allegations" of the complaint. A change of counsel isinsufficient reason for reopening a hearing. Cf.BrooklawnNursing Home, Inc. d/b/a Sassaquin Convalescent Center,223 NLRB 267(1976).7In failing to specify the evidence sought to be adducedand in failing to establish that any such evidence could nothave been presented at the hearing, the motion is totallyinadequate to warrant reopening the record.8 Accordingly,the motion is denied.III.THE UNFAIR LABOR PRACTICESA.The FactsLoux, the Charging Party, was employed as a truckdriverby Respondent from January 1974 until September 5, 1975,when his employment was terminated. In July or August1974, Loux consulted Kasowitz, a union organizer, aboutthepossibilityof organizing Respondent's employees.Kasowitz gave Loux some union authorization cards tohave signed, after which a meeting would be called.However, despite some initial interest among the employ-ees, no authorization cards were executed and the matterwas dropped.9Around the end of July 1975, Loux, in response to aquestion by another employee,10 again consulted Kasowitzabout organizing Respondent's drivers. Kasowitz advisedLoux to solicit authorizations, using the cards he hadpreviously received. It was stipulated that in the periodAugust 1 through September 9 Respondent had in hisemploy eight truckdrivers, who constitute an appropriatebargaining unit.10The employee referred to was Robert R. Joyce.Respondent's counselsubpenaed Joyce to appear at the resumed hearing on April 1, 1976. Afterinterviewing the subpenaed witness, Respondent's counsel said that he hadspoken to Joyce "at length [and] discovered that Mr. Joyce can't add muchto [Respondent's ] case."Counsel added that Joyce had indicated that hewished to appear"and straighten out what he believes is a defect intestimony"Thereupon,counsel for the General Counseland forRespon-dent interviewed Joyce together and then jointly reported that they saw noreason to present Joyce's testimony Accordingly, he did not testify. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDAround the first week in August,Loux executed anauthorization card" and in the first or second week heobtained cards executed by three other employees.12On August 20 Loux received a written reprimand, datedAugust 12,specifying three incidents of misconduct-oneduring the week endingJuly 26,one on August 5, and oneon August 12. In testifying,Loux acknowledged that thestatements in the reprimand were essentially accurate. Thereprimand said that it "will become a partof [Loux's]employment record,"but no further disciplinary action wastaken.13After receiving the August 12 reprimand,Loux intensi-fied his attempt to unionize the employees.During the lastweek of August he obtained authorization cards from twoadditional employees.14Except where otherwise indicated,the following state-ment of facts is based on Respondent's own testimony. OnSaturday,September 6, employee Alexander Jovia advisedRespondent by telephone that Loux was soliciting unionauthorization cards.Thereupon,either that evening or thenext day, Innaco telephoned each of the six other employ-ees at their homes because, in Innaco's words,he "under-stood that there wasa possibilityof theUnioncoming inand [he] wanted to know what was thestorywitheverything."15 Initially he asked each employee if he hadsigned a union card.To those who answered in theaffirmative he said,in essence,that,as a small business,Respondent could not afford a union and if the employeeschose to be represented by a union he would sell thebusiness or close it down.When Innaco telephoned employeeCorey andasked ifhe had signed a union card,Corey said he would prefer notto discuss it over the telephone and went to see Innaco atthe plant.Concerning this visit,Innaco testified as follows:Q.And duringyour conversation with Mr.Corey,after youasked him about whether he signed anauthorization card. . .what exactlywas said by youregarding the closingof yourbusiness because of theUnion?A. In so many words I just told him that theCompany could not certainly absorb the Union ratesthat [were]prevalent aroundthe industry.Iwouldprobablyeither sell the business or close it, or some-thing;I just could not operate.Corey testifiedthat Innaco "said that alternatives [werethat he ] could either shut the doorsor laypeopleoff.Whichwas inevitable because the man has to shell out a lot ofmoney."iiWhen submittedto the Unionand introduced into evidence at thehearing,Loux's card was unsigned.He acknowledged the card as his andcredibly testified that he had inadvertently forgotten to sign it before hesubmitted it to theUnion The cardthus is clearly a valid union authonza-tion.Von DerAhe Van Lines, Inc.,155 NLRB 126, 127, fn. 2, 144 (1965).12Ronald J.Corey,John Amato,and Fletcher Coleman.These cards areundated,but Loux crediblytestifiedthat Coreyand Amato executed theirstogether during the first week in August and Coleman signed his inthe firstor second weekof AugustOf these three employees, only Coreytestified.Hecould not recall precisely when he signed,but, when pressed,he estimatedthe date as 2 or 3 weeksbefore Loux's termination.Loux'smemory wasmanifestly clearer and more reliablethan Corey's.The absence of dates onthe cards themselves does not affect their validity.Clark Products, Inc.,Innaco then testified that he told employee Kamper "thesame thing as Mr. Corey; that a business of my type justcan't absorb that kind of cost." Kamper testified, withoutcontradiction, that at this time he acceded to Inn co'srequest that he (Kamper)sign a statement that he wouldnot join the Union.16Innaco testified that he did not tell employee Bernardthat he would sell or close the business"[b]ecauseMr.Bernard realized this all the way along and he is not onewho signed a petition card or an authorization." ThenInnaco and Bernard"just conversed[about]what theproblem was amongst the men and why it was takingplace." Similarly, Innaco testified that he did not have totell Joyce that he would probablysell or close the businessif the Unioncame in becauseJoyce "realizes thefact" and"has always been appreciative of the fact that he is earninga good piece of wage." According to Innaco, Joyce said thatprevailing"circumstances"led him to sign a union cardreluctantly and that "he would request that his card bereturned."As previously noted, after interviewing him,Respondent's counsel concluded that Joyce would addnothing to Respondent's case.Responding to Innaco's inquiry, employee FletcherColeman said he had signed a union card because he"understood everybody else was." According to Innaco,Coleman said Innaco would not "hear anything from it."On this reassurance,Innaco expressed his gratitude andended the conversation, apparently feeling it unnecessaryto inform Coleman of the probable sale or closure of thebusiness in the event of unionization.In answer to Innaco's question, employee John Amatoacknowledged that he had signed a union card. Amatoagreed with Innaco's opinion that"things like this aren'tnecessary" if the two men were mutually "satisfied."However, Amato said he would not request the return of hisunion card.As previously noted, six union authorization cards wereintroduced into evidence. Those executed by Kamper,Amato, and Joyce had been torn into four pieces but thenpatched together with Scotch tape. Loux testified that hehad destroyed these three cards after receiving telephonecalls from the signers on Saturday evening or Sunday. Theemployees in question indicated that, as a result of theirconversations with Innaco, they wished to withdraw theirsupport of the Union.In this connection,Loux testified:I talked to these three men on either Saturday night orSunday- . . . [a]nd got the feeling that they didn'twant to have any part of the union any more, becausethey had phone calls from Mr. Innaco. So I don'tSubsidiary of Nopco Chemical Company,160 NLRB 23,31 (1966), enfd. 385F.2d 396 (C.A. 7, 1967).13Loux testified that he believed that he was given the August 12 writtenreprimand because of his union organizing activities.However, thatreprimand is not alleged as violativeof the Actand there is no affirmativeevidence that Innaco knew of Loux's union activities before September 6.14William R. Kamper's card is dated and was executed on August 28.Joyce's card is undated,but Loux credibly testified that it was executedduring the last week of August.is Innaco testified that"he thought[he I had as much rightas anybodyelse" to find out about the union activities.16The complaint was amended at the hearingto addan 8(a)(1) allegationbased on this testimony by Kamper. SKYLINE TRANSPORT355remember whether they had specifically told me to ripthem up, that they didn't want to have anything to dowith it again, or I was just down and out that it wasbeaten and I ripped them up.Later,on cross-examination,Loux testified that each of thethree employees had specifically requested that his card bedestroyed. According to Loux, Kamper said "that he hadhad a telephone conversation with Mr. Innaco and that he[Kamper] did not want to lose his job." Joyce and Amatowere the only employees not qualified to operate tractor-trailers.According to Loux, when Joyce called Loux afterhaving heard from Innaco, Joyce indicated that his usualtruck route was to be converted to a trailer run and he "wasscared for his job and he did not want to have that [Union]card turned in." While he did not recall whether Amato hadspecifically expressed similar anxiety, Loux felt that Amatowas equally vulnerable with Joyce. A few days later Louxtook all the cards to the union office, where the torn oneswere restored. Loux's testimony as to the employees'attitude was uncontradicted.On Sunday, September 7, after having spoken to theother employees, Innaco informed Loux by telephone thatthere was no work for him the next day. From this point onthere is some conflict in the evidence. Loux testified that heasked Innaco why he had no work the next day and Innacoreplied that there was no freight. Loux testified that about4:30 p.m. on Monday, September 8, Anthony Gore,Respondent's sales supervisor and Innaco's assistant,telephoned Loux at his home and stated that there would beno work for him again on Tuesday. Loux testified:Iasked [Gore] what were they going to do, were theygoing to lay me off? Or are they going to fire me, or layme off, or call me everyday and tell me there's no work?According to Loux, Gore said that Loux would have tospeak to Innaco about what they were going to do. Louxtestified that he then called Innaco, who told him to cometo the office the next morning. When Loux went to theoffice the next day Innaco was out, so Loux saw Gore, whogave him a paycheck and "a blue slip" signed by Innaco.The "blue slip" (which was not produced) ascribed Loux'sunemployment 17 to his "not conforming with companypolicy." According to Loux, Gore said that Loux should"have a good story to tell" Innaco about his role in "thisunion business." That afternoon Loux returned and spoketo Innaco. Loux asked what company policy he was notcomplying with, but Innaco replied only: "If that doesn'twork, I'll give you another one so you can collect." LouxunderstoodInnaco's meaningto be that he would assurethatLoux could obtain unemployment compensation.According to Loux, Innaco said that the other employeeshad identified Loux as the union organizer and Louxconfirmed that identification. Innaco said that he could notunderstand why Loux had taken that action, that theemployees' pay and benefits had been improved, and "that17The "blue slip"isa form usedin applyingforunemploymentcompensation.Since Loux'sblue slip is not in evidence,it is not knownwhether it uses the words"discharge," "layoff," or any otherdesignation ofthe cause or nature of the unemployment.18As indicated below,it is not clear that the resultwould be different ifInnaco's testimony were to be credited.they had gone over the books on Sunday and they justsimply could not afford a union."Respondent contends that Loux was not discharged, butrather that he requested a "blue slip." Innaco testified thaton Saturday or Sunday he decided to "penalize" or"punish" Loux for poor performance on the job. Amongmany alleged deficiencies, Innaco emphasized Loux's slowrate of performance. He testified that when he telephonedon Sunday to inform Loux that there was no work for himon Monday, Loux did not ask why and Innaco did notvolunteer any explanation. Innaco testified:I didn't have any intention at that point [other] than togive him a couple of days off as I have other drivers inthe past and whether that was going to materialize laterinto a discharge I'm not quite certain.Innaco testified that on either Monday or Tuesday he wasinformed by Gore that Loux had asked for a blue slip andInnaco authorized Goreto issueone. At one point Innacotestified that he "didn't see the blue slip"; at another pointhe said he did not recall whether he saw it; and at stillanother point he revealed that he told Gore what to say onthe blue slip. It is undisputed that Innaco personally signedit,apparently on Monday. He maintained that his meetingwith Loux on Tuesday was held solely on Loux's request;that Innaco had not asked to have Loux come in. Innacoclaimed an almost total absence of recollection as to thecontent of his conversation with Loux. Innaco could notrecallwhy Loux had requested the meeting. He testifiedthat Loux said to him: "If you're going to give me a day andthe next day no work,give me ablue slip." But Innaco alsotestified, inconsistently, that Loux had made his requestonly of Gore and had received the blue slip before he metwith Innaco. Innaco conceded that the union matter hadbeen mentioned in his conversation with Loux. He main-tained that Loux had raised the subject but could not recallany of the circumstances or context in which the matter wasraised.Innacodenied that he had asked if Loux was theorganizer because he already knew that. But Innaco alsotestified: "Imay have mentioned something to the effectthat I heard about the union and he was . . . responsible forthe cards, the authorizations." Significantly, Gore did nottestify. I credit Loux and fmd that 2 days in a row he wastold there was no work for him; that he did not ask for theblue slip, which was given to him when he reported atRespondent's office pursuant to Gore's instruction.18Innacomaintainedthat Loux was disciplined for seriousdeficienciesin hiswork, principally his frequently takingtoo long to complete his assigned duties. Innaco testifiedthatLoux's "excess runs" started "[m]aybe five or sixmonths before [the] termination." There is no reference toanysuch alleged "excess runs" in the written reprimandgiven to Loux in August.19 Although early in his testimonyInnaco said that the written reprimand "specifies the mostimportant complaints" he had against Loux, Innaco thentestified that, after the August reprimand, Loux "just kept19The three specificationsin the reprimand were: (1) Failure to report towork on August 5 withoutprior notification, (2) failure tomakea specifiedpickupin the week ending July26, and (3)reportingto work at 7:13 ratherthan 6 a in. on August 12. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDgettingworse,"but no specifics were adduced. Louxreceived no further reprimands, oral or written, betweenAugust 12 and his termination. Loux testified, withoutcontradiction, that he received a pay raise about a monthand a half before his termination and he believed his wagerate washigher than those of other drivers.Loux's regular dutieswere to transport freight betweenMilford, Connecticut, and LaGuardia and Kennedy Air-ports in New York. Thiswas oneof Respondent's mostimportant routes. Sometime before Loux was terminatedRespondent obtained a direct telephoneline tothe airports.Loux testified that the direct line had been acquired at hissuggestion,to facilitate communication with customers,resultinginmore business for Respondent. Innaco, how-ever, apparently contends that the line was installed for thepurpose of keeping closer tabs on Loux, who Innaco feltwas spendingmore time than necessary. However, there isno evidence that Innaco ever gave consideration to replac-ing Loux on the airport run.Thereis noquestion that Loux was angered by the use ofthe line for the purpose of checking up on him. Atsometime,variously estimated as from I to 3 months beforehis termination, Loux adopted an attitude of hostile or surlysilence toward Innaco and, apparently, toward Respon-dent's clerical employees. Loux dated the onset of hissilence atabout a month before he was terminated. Thenumber of stops he had to make in a day varied fromaround 10 to around 40. He testified that one day, when hehad only about 15 or 16 stops to make, he took it easy,apparentlystartingto work late. However, "nothing wentright" and he returned to Milford late. Innaco wasdisturbed and the next day left a peremptory note sayingthat Loux was expected to make four stops per hour. Thatday Loux had some 42 stops to make. When he returned,Innaco complimented him for his good work. Loux was lessthan gracious: "I told him to save it because the next timethat I had an easy day, it would be the same thing all overagain."According to Loux,itwasat this point that Louxand Innaco stopped talking to each other. Loux continuedto get all his work done, but he conceded that there "mighthave been a little bitter attitude." Innaco conceded thatLoux had always completedall hiswork, but, according toInnaco, in a fewinstancesaccounts might have been"jeopardized." Innaco also conceded that other drivers hadoccasionallymissed pickups or deliveries, but Loux hadnever done so.Innaco'stestimonysuggeststhat on previous occasionsLoux had similarly expressed displeasure by silence. On theother hand, Loux accused Innaco of criticizing all of theemployees,one at a time.20Innacomantainedthat the "punishment" meted out toLoux was in line with his general practice with respect toother drivers. The only other disciplinary incidents shownin the recordare suspensionsof two employees and onedischarge. Employee Jovia was given a 2-day suspension onApril 21 for having signed a complete manifest and thenhaving "left all shipments on the dock" on April 21. His 2-day suspension was stated in a written reprimand. Innacotestified thatKamper had been suspended for 2 dayssometimein 1975 for failing to make "a very, very urgentpickup for . . . one of our major accounts." In 1974employee Campbell had been discharged, according toInnaco, for drunkenness, together with several serious andexpensive derelictions enumerated in a written notice.According to Innaco, Loux's unsatisfactory performancehad been the subject of much discussion between Innacoand Gore over a considerable period of time. But Innacoalone decided to "penalize" Loux on Saturday night orSunday afternoon, and then informed Gore of thefaitaccompli.As previously noted, Gore did not testify.About a month after his termination Loux applied forunemployment compensation and presented his blue slip tothe compensation board. A representative of the compensa-tion board spoke by telephone to Innaco, who did notoppose Loux's receivingcompensation. Loux actually didreceive such compensation.B.Discussion and Conclusions1.Section 8(a)(1)Respondent's own testimony establishes that Innacointerrogated virtually all his truckdrivers (except Jovia, whoinformed Innaco of the union activities, and Loux, whomJovia identified as the union instigator), as to whether theyhad signed union cards. Such interrogation, for no legiti-mate purpose and without any assuranceagainstreprisalsor detriment to the employees, clearly violates Section8(a)(l) of the Act.Falcon Tank Corp.,194 NLRB 333(1971);Pyle-National Division of Harvey Hubbell, Inc.,197NLRB 439 (1972);Components, Inc.,197 NLRB 163, 169(1972).Innaco alsofreely testified that he informed employeesthat he could not afford a union and would sell the businessor close it down if the employees chose to be represented bytheUnion. In this connection, Respondent's brief arguesthat Innaco spoke only in terms of possibility, saying thathe "might" take such action. To support this contention,Respondent quotes certain leading questions put to Innacoby counsel for the General Counsel. But, as seen above,Innaco's own words were not so guarded as counsel's. Forexample, Innaco said:"In somany words I just told[Corey] that . . . I would probably either sell the businessor close it, or something; I just could not operate." He toldKamper "the same thing as Mr. Corey." He failed to makesuch statements only when he believedtheywere unneces-sary, either because the employee said he had not signed aunion card or indicated that he already "knew" that Innacowould discontinue operations if a union came in. Suchstatementsclearly constituted coercive threats violative ofSection 8(a)(1).N.LR.B. v. Gissel Packing Co., Inc., 395U.S. 575 (1969). It should be added, however, that, even ifInnaco had spokenin lesspositive terms, i.e., if he hadmerely said he "might" close or sell the business, hisstatements were violative of the Act. See, e.g.,Components,Inc.,197 NLRB 163;N.LRB. v. Four Binds Industries,Inc.,530 F.2d 75, 78 (C.A. 9, 1976):20 Loux testified:Innaco"started on one person at a time.Iwas just onthe bottom of the hst. He rode number one man for a while,and then he rodethe number two man for a while,and so on down the hst " SKYLINE TRANSPORT357In makinga prediction the employermustbe careful tobase his statementson an eventuality that is capable ofproof, and not on an implication that his own initiativewillcause economic detriment. . . . The choice ofproper words is not an exercise in "brinkmanship." .. .We look not for certain words that are allowed andothers that are forbidden. Rather, we are to view thestatementsin their entirety and consider their totaleffect on the receiver.An employer's saying that he "might" discontinue thebusiness in the event of unionization would undoubtedlygive the employees pause before exercising their right tochoose union representation. Respondent's threats are notsaved by Innaco's claim, unsupported by stated facts, thathe could not afford to have a union.Jimmy-Richard Co.,Inc.,210 NLRB 802, 805 (1974).Kamper's undisputed testimony establishes that Respon-dent violated Section 8(a)(1) of the Act by soliciting froman employee a written commitment that he would not jointhe Union.21Additionally, Innaco's own testimony establishes that hecreated the impression that he was keeping union activitiesunder surveillance by saying to Loux "something to theeffect that [Innaco] had heard about the Union and [Loux]was . . . responsible for the cards, the authorizations."AmericanNational Stores, Inc.,195NLRB 127 (1972);Padre Dodge,205 NLRB 252 (1973);Commerce ConcreteCompany, Inc.,197 NLRB 658, 659 (1972).2.Section 8(a)(3)Innaco's testimony establishes that he harbored unionanimus and that he knew of Loux's union activities whenLoux was terminated. The accompanying pervasive viola-tions of Section 8(a)(1) themselves manifest "an antiunionanimus which the discharge would gratify" and thus "itmay be a fair inference that this was the true reason" for thedischarge.N.L.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883(C.A. 1, 1966);W. T. Grant Company, d/b/a Grant City,210NLRB 622, 625 (1974);Stephens Manufacturing Co., Inc.,196 NLRB 47 (1972).Loux was not told that he was merely being suspendedfor a temporary period. Indeed, Innaco testified that he didnot know at the time if the suspension would be madepermanent. Nor was he given any reason for the action.According to Loux, Innaco said the day off on Monday wasordered because there was no freight. But Loux correctlydisbelieved this explanation. Respondent's failure to giveany reason for the action "alone would be enough tosupport an inference that the [termination] was discrimina-tory."N.L.R.B. v. Griggs Equipment, Inc.,307 F.2d 275, 278(C.A. 5, 1962). And even at the hearing Respondentadduced no evidence to Loux's alleged misconduct except"vague and generalized accusations of unsatisfactoriness"21The evidence also suggests that Innaco made a similar request ofAmato and Joyce. However, no such finding is here made.22At the hearing Respondent's counsel stated his position as follows"Loux terminated at a time that he was committing errors in his performanceand that he, personally, chose to take a lay off slip recognizing the fact thathe had a bad employment record and was getting worse." In his brief,and no "credible explanation for the timing of the action."Sam Tanksley Trucking Inc.,198 NLRB312, 317 (1972).Perhaps most important is the timing of the discharge,just the day after Innaco claims he learned of Loux's unionactivities.The timing is particularly noteworthy in conjunc-tion with Innaco's testimony that he was disciplining Louxfor alleged derelictions that had been going on for some 5 to6 months.SeeShasta Fiberglass, Inc.,202 NLRB 341(1973);The Great Atlantic& Pacific TeaCompany, Inc.,Birmingham Division,210 NLRB 593 (1974);Red LineTransfer &Storage Company,Inc.,204 NLRB 116(1973);National Food Service, Inc.,196 NLRB 295 (1972).Innacodid not even refer to any specific incident as the proverbialand ubiquitous"final straw."There was not a bit ofevidence to explain the timing of the discipline.And this isparticularly noteworthy when coupled with Innaco's testi-mony that before he called Loux he had given no consider-ation to a replacement on the airport run on Monday.Taken together,all the foregoing considerations leave noroom for doubt that Loux was the victim of discriminatoryaction violative of Section 8(a)(3) and(1)of the Act.Northridge Knitting Mills, Inc.,223 NLRB 230 (1976).Respondent'spositionapparently is that Loux was"suspended"for cause and then voluntarily quit.22 I havepreviously credited Loux's testimony that he did notrequest a blue slip. That fording is perhaps absolutelyrequired because the only contradiction is found in purelyhearsay testimony by Innaco.Other evidence tends tocorroborate Loux's view.In particular,reference is made tothe fact that the blue slip does not state that Loux quit, andRespondent did not oppose Loux's application for unem-ployment compensation,which presumably he would havedone if Loux's termination had been voluntary.Although the foregoing finding disposes of Respondent'sdefense, itmay be added that the General Counsel'sposition would not necessarily fall if Loux had requested ablue slip.Faced with an indefinite day-to-day"suspen-sion,"Loux would have acted reasonably if he sought ablue slip, or other written statement,if for no reason otherthan to obtain unemployment compensation.Itmay wellbe said that "Respondent resorted to this conduct as ameans of coercing[Loux] into voluntarily terminating hisemployment to obviate the necessity of finding a pretext fordischarging him."Pre-CastMfg. Co.,200 NLRB 135, 144(1972).Accordingly,it is found that, as alleged,Respondentdiscriminatorily terminatedLoux'semployment as ofSeptember 8, 1975,in contravention of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section2(2), (6), and (7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.Respondent makes the factual contention that:"The Respondent haddecided to give Loux a suspension becauseof Loux's unsatisfactoryperformance. During the suspension,Mr Loux asked for a `blue slip' whichisa form for the Unemployment Insurance." Respondent adds no legalargument. 358DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By coercively interrogating employees concerningtheirunion sympathies and activities,by threateningemployees that he would probably close or sell his businessor take other action detrimental to the employees if theychose to be represented by a union,by creating theimpression that employees'union activities were being keptunder surveillance, and by solicitingan employee to make awritten commitment not to join the Union,Respondent hasviolated Section 8(a)(1) of the Act.4.By discharging or indefinitely laying off Peter H.Loux as of September 8, 1975, and thereafter not offeringhim reinstatement,Respondent has discriminated in regardto hire and tenure of employment to discourage member-ship in a labor organization,and thereby has violatedSection 8(a)(3) and(1) of the Act.THE REMEDYHaving found that Respondent has committed unfairlabor practices,I shall recommend the issuance of a cease-and-desist and notice-posting order in the customarymanner.Because Respondent's unfair labor practices havebeen so pervasive and strike at the heart of the Act, I shallrecommend a broad cease-and-desist order. And, havingfound that Peter H.Loux was discriminatorily terminated, Ishall recommend that Respondent be required to offer himfulland immediate reinstatement with backpay, to becomputed in accordance with F.W.Woolworth Company,90 NLRB 289 (1950),with 6-percent interest per annum, inaccordance withIsis Plumbing&Heating Co.,138 NLRB716 (1962).The General Counsel also requests an order requiringRespondent to bargain with the Union on request.First,it is clear that on September 6, 1975,the Unionrepresenteda majority ofRespondent's eight truckdrivers,who, it was stipulated,constitute an appropriate bargainingunit.That three of the six authorization cards were laterdestroyed,at the request,express or implied,of the signersdoes not affect their validity and efficacy, since anypurported withdrawal of support for the Union was causedby Respondent's unfair labor practices.QualityMarkets,Inc.,160 NLRB 44,45-46 (1966), enfd. 387 F.2d 20 (C.A. 3,1967);Werstein's Uniform Shirt Company,157 NLRB 856,860 (1966).23In his brief, Respondent alludes to the undisputed factthat the Union did not demand recognition. The fact is thattheUnion did not receive cards executed by a majorityuntil after Respondent's unfair labor practices,includingLoux's discharge. By the time the Union received all thecards, three had been tom up because of Respondent'sunfair labor practices.With Loux terminated and threeauthorization cards having been tom up, the Unionappeared to have only two cards in a seven-man unit. Itwould certainly have been futile for the Union to requestrecognitionunder thosecircumstances.Cf.Jimmy-RichardCo.,210 NLRB at 808. In any event, a demand forrecognition is not a condition precedent to a bargaining23 It should also be observed that in his brief Respondent appears tocontend that none of the employees actually sought to withdraw theirauthorizations.24 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,order to remedy serious and pervasive unfair labor practic-es.Steel-Fab, Inc.,212 NLRB 363 (1974).On all the evidence,including Respondent'swidespreadinterrogation of and threats to employees, and its unlawfuldischarge of the only active employee solicitor for theUnion, there can be no question that it would be impossibleto conduct a fair election at this time. Additionally, even intestifying at the present hearing,Innaco repeated hisconclusory view, unsupported by any factual evidence, thathis business could not continue with a union.It is thereforereasonableto fearthe commissionof further unfair laborpracticeswhich would prevent the conduct of a fairelection.Accordingly,I shall recommend the issuance of aGisselbargainingorder.Steel-Fab, Inc., supra; Trading Port,Inc.,219 NLRB 298 (1975).Upon the foregoing findings of fact, conclusions of law,and the entire record in this case,and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER24Respondent, James Innaco, d/b/a Skyline Transport,Milford,Connecticut,his agents,successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating his employees concerningtheir union sympathies,affiliation,and activities.(b)Requesting or requiring any employee to make acommitmentnot to join or support any labor organization.(c) Threatening employees that he will or may close downor sell the business or take other detrimental action if theemployees choose to be represented by a labor organiza-tion.(d)Creating the impression that employees' unionactivities have been or are being kept under surveillance.(e)Discharging employees or otherwise discriminating inany manner with respect to their tenure of employment, orany term or condition of employment, because they haveengagedin activity on behalf of Teamsters, Local UnionNo. 443, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to join,form,or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Peter H. Loux immediate and full reinstatementto his former position or, if such position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of earnings in the manner set forth in thesection herein entitled "The Remedy."conclusions,and recommended Order herein shall, as provided in Sec. 102.48of theRules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes SKYLINE TRANSPORT359(b) Upon request, recognize and bargain collectively withTeamsters, Local Union No. 443, a/w International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive bargaining representa-tive in the following appropriate unit, and embody in asigned agreement any understanding reached:All truckdrivers employed by Respondent at his Mil-ford,Connecticut, location, exclusive of all clericalemployees, guards, and supervisors as defined in theAct.(c) Post at his premises in Milford, Connecticut, copies ofthe attached notice marked "Appendix." 25 Copies of saidnotice,on forms provided by theRegionalDirector forRegion 1, after being duly signed by Respondent, shall beposted by Respondent immediately upon receipt thereof,and be maintainedby him for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to assure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 1, in writing,within 20 days of this Order, what steps Respondent hastaken to comply herewith.25 In the eventthe Board's Order is enforced by a Judgment of the UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Order oftheNational Labor Relations Board" shall read"Posted Pursuant to aJudgmentof the United States Court of Appeals enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, it has been found that I have violated theNational LaborRelationsAct, and I have been directed topost this notice. I intend to abide by the following:IWILL NOT question any employees about their unionmembership, sympathies, or activities.IWILL NOT do anything to give employees theimpression that their union activities are being watched.IWILL NOT ask or require any employee to make acommitment not to join a labor organization.IWILL NOT say that I will sell the business or close itdown or take other adverse action if employees chooseto be represented by a union.IWILL NOT discourage membership in TeamstersLocal Union No. 443, a/w InternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, or any other labor organization, bydischarging any employee or otherwise discriminatingin regard to their hire or tenure or terms and conditionsof employment because of their union activities, sympa-thies, or affiliation, except to the extent authorized bythe proviso of Section 8(a)(3) of the Act, as amended.IWILL NOT in any manner interfere with, restrain, orcoerce employees in the exercise of the rights guaran-teed them by Section 7 of the Act.IWILL offer Peter H. Loux full and immediatereinstatement to his former job and I WILL make himwhole for any loss he suffered by reason of thetermination of his employment on September 8, 1975.IWILL, upon request, bargain collectively withTeamsters, Local Union No. 443, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargainingrepresentative of all truckdrivers with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, IWILL embody such understanding in awritten signedagreement.JAMES INNACO, D/B/ASKYLINE TRANSPORT